—Appeal from a judgment of the Supreme Court (Plumadore, J.), entered September 23, 1994 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services, denying petitioner’s request for legal assistance from a particular inmate.
Petitioner, an inmate at Bare Hill Correctional Facility in Franklin County, requested that a particular inmate be assigned to assist him with certain legal matters. He contends that the denial of his request was arbitrary and capricious and deprived him of access to the courts. We disagree. The record reveals that security concerns were among the reasons for the denial of petitioner’s request. Moreover, petitioner has not demonstrated that the failure to provide him with legal assistance from the particular inmate requested precluded him from obtaining meaningful review of his case. Accordingly, we find that Supreme Court properly dismissed the petition.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.